DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8 - 12, filed 07/28/2022, with respect to the rejections of claims 1 – 4, 6, 8 - 17 under 35 U.S.C 102(a)(2) & 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US PAP 2016/0180846).
Applicant argues that Ota does not teach that controlling the timing and contents of the output of the guide voice according to a processing stage of the interaction related processing at the time of the generation of the trigger when the trigger is generated during the execution of one of the reception stage, the recognition stage and the output stage of the interaction related processing (Amendment, pages 8 – 12).

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Although claims 1 – 16 appear to fall within a statutory category (i.e., apparatus), claims 1 – 16 encompass nothing more than logic/software modules as per the specification ("a voice output control unit 15 as functional components. Each of the functional blocks 10 to 15 can be configured by any of hardware, a digital signal processor (DSP), and software. ", Paragraph 22). Thus, claims 1 - 16 are directed to non-statutory subject matter because their scope includes a computer program embodiment, an abstract data structure which does not fall within one of the four statutory categories (i.e., it is directed to a program per se). See also MPEP § 2106.IV.B.1.a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized. In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US PAP 2003/0154079) in view of Lee (US PAP 2016/0180846). 
As per claims 1, 17, Ota et al. teach a guide voice output control system, comprising: 
a trigger generation detection unit configured to detect that a trigger outputting vehicle related guide voice is generated (“a system controller for generating a 
route guidance image by reading various data, for example, and for generating a 
voice guidance message for making voice guidance suitable for the current 
situation.”; paragraphs 16, 19);  and 
a voice output control unit configured to have a function of outputting the guide voice corresponding to the detected trigger when it is detected that the trigger is generated by the trigger generation detection unit and a function of outputting voice of contents corresponding to contents of voice spoken by a user onboard a vehicle by executing interaction related processing having a reception stage for receiving input voice as a target of voice recognition, a recognition stage for recognizing voice, and an 
output stage for outputting voice based on a recognition result (“The system controller 9 controls the entire system, and particularly controls which processing of the voice output controller 12 and speech recognition section 8 is to be assigned priority when the speech input section 7 accepts a speech input while the voice output controller 12 is 
carrying out voice guidance processing.”; paragraphs 16 - 22).  
However, Ota et al. dos not specifically teach that the voice output control unit controls the timing and contents of the output of the guide voice according to a processing stage of the interaction related processing at the time of the generation of the trigger when the trigger is generated during the execution of one of the reception stage, the recognition stage and the output stage of the interaction related processing.
Lee discloses upon determination that the start command signal for speech recognition is received, the controller 230 controls outputting utterance instruction guidance information (paragraph 104).  The start command signal for speech recognition is received at a first time t1. The controller 230 controls outputting voice guidance information at a second time t2 after a predetermined time period from the first time t1, controls outputting a beep sound at a fourth time t4 after a predetermined time period from a third time t3 at which outputting the voice guidance information is completed, controls outputting an operation command for operating the microphone at a sixth time t6 after a predetermined time period from a fifth time t5 at which outputting the beep sound is completed, and starts speech recognition at a seventh time t7 after a predetermined time period from the sixth time t6 (paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to controls the timing and contents of the output of the guide voice as taught by Lee in Ota et al., so that satisfaction and convenience of the user and safety of the vehicle may be improved (paragraph 220).
	As per claim 2, Ota et al. in view of Lee further disclose when the trigger is generated during the execution of the interaction related processing, the voice output control unit outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is before the output Stage (“When the type of the voice guidance is a message associated with route guidance such as "turn right 500 m ahead", the system controller 9 supplies a voice output halting command to the voice output controller 12.  Thus, the system controller 9 controls such that the currently output voice guidance is halted (step ST10), and causes the speech recognition section 8 to carry out the speech recognition processing of the input voice accepted by the speech input section 7 (step ST11).”; Ota et al., paragraph 35; see also Lee, paragraphs 108 - 112).

	As per claim 3, Ota et al. in view of Lee further disclose the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (Ota et al., paragraphs 33 – 35; see also Lee, paragraphs 108 - 112). 

6.	Claim 4, 6, 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US PAP 2003/0154079) in view of Lee (US PAP 2016/0180846); and further in view of Suzuki (US PAP 2011/0288871).
As per claims 1, 17, Ota et al. teach a guide voice output control system, comprising: 
a trigger generation detection unit configured to detect that a trigger outputting vehicle related guide voice is generated (“a system controller for generating a route guidance image by reading various data, for example, and for generating a voice guidance message for making voice guidance suitable for the current situation.”; paragraphs 16, 19);  and 
a voice output control unit configured to have a function of outputting the guide voice corresponding to the detected trigger when it is detected that the trigger is generated by the trigger generation detection unit and a function of outputting voice of contents corresponding to contents of voice spoken by a user onboard a vehicle by executing interaction related processing having a reception stage for receiving input voice as a target of voice recognition, a recognition stage for recognizing voice, and an 
output stage for outputting voice based on a recognition result (“The system controller 9 controls the entire system, and particularly controls which processing of the voice output controller 12 and speech recognition section 8 is to be assigned priority when the speech input section 7 accepts a speech input while the voice output controller 12 is 
carrying out voice guidance processing.”; paragraphs 16 - 22).  
However, Ota et al. dos not specifically teach that the trigger is generated during the execution of one of the reception stage, the recognition stage and the output stage of the interaction related processing, the voice output control unit controls the output of the guide voice according to the processing stage of the interaction related processing at the time of the generation of the trigger and an urgency of the guide voice corresponding to the trigger.
Lee discloses upon determination that the start command signal for speech recognition is received, the controller 230 controls outputting utterance instruction guidance information (paragraph 104).  The start command signal for speech recognition is received at a first time t1. The controller 230 controls outputting voice guidance information at a second time t2 after a predetermined time period from the first time t1, controls outputting a beep sound at a fourth time t4 after a predetermined time period from a third time t3 at which outputting the voice guidance information is completed, controls outputting an operation command for operating the microphone at a sixth time t6 after a predetermined time period from a fifth time t5 at which outputting the beep sound is completed, and starts speech recognition at a seventh time t7 after a predetermined time period from the sixth time t6 (paragraph 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to controls the timing and contents of the output of the guide voice as taught by Lee in Ota et al., so that satisfaction and convenience of the user and safety of the vehicle may be improved (paragraph 220).
However, Ota et al. in view of Lee do not specifically teach controlling the output of the guide voice according an urgency of the guide voice corresponding to the trigger.
Suzuki discloses that the guide sound may be defined as a sound having a low priority in urgency…performs a priority determination process to determine whether the sound to be outputted via the in-vehicle sound output device 42 is higher or lower in the priority order than the talk-back speech, based on the kind of a sound to be outputted via the in-vehicle sound output device 42 in a usual sound output process.  For example, when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech (paragraphs 82, 83).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the output of the guide voice according an urgency of the guide voice as taught by Suzuki in Ota et al., because that would help arbitrate an output of each sound based on the priority order for each of kinds of sounds. (paragraph 79).

As per claim 6, Ota et al., in view of Suzuki further disclose when the trigger at the time of the recognition stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is lower than a predetermined level, and outputs the guide voice during the recognition stage when the urgency of the guide voice corresponding to the trigger is the predetermined level or higher (“when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech.”; Suzuki; figs. 5, 6; paragraph 83).

As to claim 8, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is lower than a predetermined level, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed regardless of the processing stage of the interaction related processing at the time of the generation of the trigger (“when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a warning sound, the navigation control circuit 45 determines that it is higher in the priority order than the talk-back speech; when the kind of the sound to be outputted via the in-vehicle sound output device 42 is a guide sound, the navigation control circuit 45 determines that it is lower in the priority order than the talk-back speech.”; Suzuki; figs. 5, 6; paragraph 83).

As to claim 9, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit holds the output of the guide voice during the reception stage and outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the reception stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; Suzuki; figs. 5, 6; paragraph 87). 

As to claim 10, Ota et al., in view of Suzuki in view of Lee further disclose that the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (Suzuki; figs. 5, 6; paragraph 89; see also Lee paragraphs 108 - 112).

As to claim 11, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice during the recognition stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the recognition stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; figs. 5, 6; Suzuki; paragraph 87).

As to claim 12, Ota et al., in view of Suzuki in view of Lee further disclose the voice output control unit outputs the guide voice shortened in a predetermined manner during the recognition stage (Suzuki; figs. 5, 6; paragraph 89; see also Lee paragraphs 108 - 112).

As to claim 13, Ota et al., in view of Suzuki further disclose the voice output control unit shifts to the output stage after holding the shift to the output stage and completing the output of the voice when the output of the guide voice is not completed during the recognition stage (Suzuki; figs. 5, 6; paragraph 87).

As to claim 14, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit holds the output of the guide voice during the output stage and outputs the guide voice after an end of the output stage when the processing stage of the interaction related processing at the time of the generation of the trigger is the output stage (“When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is higher in the priority order than the talk-back speech (S13: Yes), the processing moves to S15.  When it is determined that the sound (i.e., an interrupt sound) to be outputted via the in-vehicle sound output device 42 in the usual sound output process is lower in the priority order than the talk-back speech (S13: No), the processing moves to S14.”; figs. 5, 6; paragraph 87).

As to claim 15, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice by interrupting the reception stage and resumes the reception stage after the output of the voice is completed when the processing stage of the interaction related processing at the time of the generation of the trigger is the reception stage (“after completing the usual sound output, at S17, the navigation control circuit 45 resumes the talk-back speech output process so as to resume the output of the talk-back speech via the in-vehicle sound output device 42.  The processing then moves to S18.  When the navigation control circuit 45 resumes the output of the talk-back speech, it is desirable to read out from the start again the talk-back speech of which read-aloud is interrupted.”; Suzuki; figs. 5, 6; paragraphs 87 – 89). 

As to claim 16, Ota et al., in view of Suzuki further disclose when the urgency of the guide voice corresponding to the trigger generated during the execution of the interaction related processing is a predetermined level or higher, the voice output control unit outputs the guide voice by interrupting the output stage and resumes the output stage after the output of the guide voice is completed when the processing stage of the interaction related processing at the time of the generation of the trigger is the output stage (“after completing the usual sound output, at S17, the navigation control circuit 45 resumes the talk-back speech output process so as to resume the output of the talk-back speech via the in-vehicle sound output device 42.  The processing then moves to S18.  When the navigation control circuit 45 resumes the output of the talk-back speech, it is desirable to read out from the start again the talk-back speech of which read-aloud is interrupted.”; Suzuki; figs. 5, 6; paragraphs 87 – 89).

Allowable Subject Matter
7.	Claims 5, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amend the claims to overcome the 35 USC § 101 rejection.  
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the prior art made of record does not teach or suggest when the trigger at the time of the reception stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is a low level, holds the output of the guide voice during the reception stage and outputs the guide voice during the recognition stage when the urgency of the guide voice corresponding to the trigger is a medium level higher than the low level, and outputs the guide voice by interrupting the reception stage and resumes the reception stage after 
the output of the guide voice is completed when the urgency of the guide voice 
corresponding to the trigger is a high level higher than the medium level. 

	As to claim 7, the prior art made of record does not teach or suggest when 
the trigger at the time of the output stage is generated, the voice output control unit outputs the guide voice after the interaction related processing which is being executed is completed when the urgency of the guide voice corresponding to the trigger is a low level, holds the output of the guide voice during the output stage and outputs the guide voice after an end of the output stage when the urgency of the guide voice corresponding to the trigger is a medium level higher than the low level, and outputs the guide voice by interrupting the output stage and resumes the output stage after the output of the guide voice is completed when the urgency of the guide voice corresponding to the trigger is a high level higher than the medium level.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658